Citation Nr: 1545804	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  13-12 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


WITNESS AT HEARING ON APPEAL

The Appellant 


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1975 to December 1975.  He died in August 2011, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.   

In November 2014, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  Subsequent to the hearing, the appellant submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2014).  Therefore, the Board may properly consider such newly received evidence.

In March 2015, the Board requested an opinion from a specialist under the employ of the Veterans Health Administration (VHA).  

The Board further notes that, in addition to reviewing the Veteran's paper claims file, it has surveyed and considered the contents of his electronic VA file, to ensure a complete review of the evidence in this case.   


FINDINGS OF FACT

1.  During the Veteran's lifetime, service connection was not established for any disability.

2.  The Veteran died in August 2011.  The death certificate indicates that the immediate cause of his death was bladder carcinoma.

3.  A VA medical opinion has linked the Veteran fatal illness to circumstances of his service.    


CONCLUSION OF LAW

The criteria for establishing service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2014); 38 C.F.R. § 3.312 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the applicable criteria, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303(d).

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such a disability was either the principal or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2014).  A service-connected disability is considered the "principal" cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  A "contributory" cause of death is inherently one not related to the principal cause.  38 C.F.R § 3.312(c).  A contributory cause must be causally connected to the death and must have "contributed substantially or materially" to death, "combined to cause death," or "aided or lent assistance to the production of death."  Id. 

During the Veteran's lifetime, service connection was not established for any disability.  His death certificate reflects that he died in August 2011; the immediate cause of his death was bladder carcinoma.  The appellant contends that exposure to benzene during service was the underlying cause of the Veteran's death.  Specifically, she argues that the Veteran was exposed to hazardous chemicals during the routine course of his duties as a boatswain's mate, and that benzene was contained in paint, paint remover, paint thinners, and cleaning solvents.

The Veteran's private treating oncologist wrote in September 2011, without explanation, that the Veteran's bladder cancer could be attributable to his in-service exposure to benzene.  In June 2015, a VHA specialist expressed opinion that it is at least as likely as not that the Veteran's bladder cancer is related to his in-service exposure to chemicals.  The Board finds the opinion of the VHA oncologist highly probative because he provided a cogent rationale for the opinion, citing the Veteran's relevant medical history and the appellant's account of the in-service risk factors.  The above VHA medical opinion is not contradicted by any other medical opinion of record.  

Thus, resolving any reasonable doubt in the appellant's favor, the Board finds that bladder cancer of service origin caused or contributed substantially or materially to the Veteran's death.  Therefore, entitlement to service connection for the cause of the Veteran's death is established.

ORDER

Service connection for the cause of the Veteran's death is granted.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


